UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7703



RONALD LANTHRON,

                                             Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.



                              No. 03-6132



RONALD LANTHRON,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-01-465-5-BO)


Submitted:   March 20, 2003                 Decided:   March 28, 2003
Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ronald Lanthron, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     In these consolidated appeals, Ronald L. Lanthron appeals from

the district court’s orders denying his motion entitled “Complex

Motion to Amend for Reconsideration and to Appoint Proper Counsel

or an Expedited ‘Notice of Appeal.’”      Lanthron merely repeats

arguments raised in a previous action before this court, which was

construed as a 28 U.S.C. § 2241 (1994) petition, challenging his

1971 court martial and dishonorable discharge from the United

States Marine Corps.   We affirm the district court orders that

denied the motion because the motion is meritless.     We dispense

with oral argument because the facts and legal arguments have been

adequately presented in the materials before the court.



                                                          AFFIRMED




                                2